IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 SETH H. STEINMAN,                             :   No. 1 EAP 2020
                                               :
                     Appellee                  :   Appeal from the order of
                                               :   Commonwealth Court dated
                                               :   November 15, 2019 at 255 MD
              v.                               :   2018.
                                               :
                                               :
 TYREE C. BLOCKER, COMMISSIONER                :
 OF THE PENNSYLVANIA STATE POLICE              :
 OF THE COMMONWEALTH OF                        :
 PENNSYLVANIA,                                 :
                                               :
                     Appellant                 :


                                       ORDER


PER CURIAM                                            DECIDED: March 25, 2021
      AND NOW, this 25th day of March, 2021, the order of the Commonwealth Court is

REVERSED.      See Commonwealth v. Lacombe, 234 A.3d 602 (Pa. 2020) (holding

Subchapter I of Sex Offender Registration and Notification Act, 42 Pa.C.S. §§9799.51-

9799.75, does not constitute criminal punishment and therefore does not violate

constitutional prohibition against ex post facto laws). See also Commonwealth v. Butler,

226 A.3d 972, 993 (Pa. 2020) (court on remand to consider remaining claims not

addressed).